Citation Nr: 0119247	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-17 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel


INTRODUCTION

The veteran had active service for more than 20 years until 
his retirement in December 1990.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1999 rating decision by the Hartford, Connecticut RO, which, 
in pertinent part, denied entitlement to a compensable rating 
for bilateral hearing loss.  This case was before the Board 
in December 2000 when it was remanded for additional 
development.

In March 2001, a hearing was held at the Hartford, 
Connecticut RO before the undersigned, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 37.5 decibels in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz with 
speech discrimination ability of 96 percent and his left ear 
hearing loss is manifested by an average pure tone threshold 
of 47.5 decibels in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz with speech discrimination ability of 96 
percent on a June 1999 VA examination.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.85, Tables VI and VII, Diagnostic Code 6100 (prior to 
and effective June 10, 1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By rating decision in August 1991, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation.  In March 1999, the veteran 
submitted a claim for an increased rating.

In June 1999, the veteran underwent a VA audiological 
examination.  The examiner noted that the veteran was 
currently wearing hearing aids.  On the authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
45
60
LEFT
10
15
40
55
80

Additionally, the veteran's speech recognition scores under 
the Maryland CNC test were 96 percent in both ears.  
Diagnoses included bilateral sensorineural hearing loss.

During the March 2001 Board hearing, the veteran's 
representative stated that the veteran experienced the most 
problems with hearing loss when there was background noise; 
therefore an audiological examination conducted in a sound 
proof booth did not provide an accurate picture of his 
hearing loss.  Additionally, the veteran stated that he has 
difficulty understanding people if they talk above a normal 
tone and often misunderstands what they are saying if he is 
not looking directly at them.



Analysis

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and increase in disability rating is 
at issue, present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1995).

At the outset, the Board notes that effective June 10, 1999, 
during the pendency of this appeal, the VA's Ratings 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85-4.87).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  Furthermore, the Board would emphasize that 
the revised criteria apply prospectively from June 10, 1999.  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the rating schedule 
establishes 11 auditory acuity levels, designated from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Codes 6100 to 6110 (1999 in 
effect prior to June 10, 1999; and under Code 6100 using 
comparable and appropriate tables as specified under 38 
C.F.R. §§ 4.85 and 4.86, as revised effective from June 10, 
1999).

Analyzing the results of the June 1999 VA audiological 
examination, the veteran's hearing loss is properly evaluated 
as zero percent disabling.  Based on a 96 percent speech 
recognition score and a 37.5-decibel average puretone 
threshold in the right ear, Table VI indicates a designation 
of Level I.  Based on a 96 percent speech recognition score 
and a 47.5-decibel average puretone threshold in the left 
ear, Table VI indicates a designation of Level I.  When 
applied to Table VII, the numeric designations of "I" for 
both ears translate to a zero percent evaluation.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a hearing loss in each ear, the overall severity of such 
hearing loss falls short of meeting the criteria for a 
compensable rating.  The Board has no discretion in this 
regard and must predicate its determination on the basis of 
the preponderance of the evidence extracted from the 
audiological evidence of record.  For the foregoing reasons, 
the Board concludes that the evidentiary record does not 
support a grant of a compensable evaluation for bilateral 
hearing loss with application of all pertinent governing 
criteria.

Moreover, the Board notes that the veteran has not required 
extensive periods of hospitalization or experienced marked 
interference with employment because of his service-connected 
bilateral hearing loss; nor is there anything else in the 
record to suggest that an extraschedular evaluation might 
possibly be in order under 38 C.F.R. § 3.321.  Specifically, 
the veteran has presented no evidence whatsoever that his 
hearing loss required extensive periods of hospitalization or 
extensive treatment on an outpatient basis.  Furthermore, the 
veteran's service-connected hearing loss has not prevented 
him from working as he is currently employed.  Even though he 
has reported communication problems associated with his 
hearing loss, the problems do not rise to the level of marked 
interference with an inability to retain or maintain 
employment as contemplated under the regulations.  
Accordingly, the degree to which the veteran's service 
connected hearing loss impairs him industrially has not been 
shown to be inadequately contemplated in the percentage 
evaluation assigned that disability.  Thus, the Board finds 
that an extraschedular evaluation is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the August 1999 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to this claim has been obtained and 
associated with the claims folder.  Moreover, the veteran has 
undergone an examination in connection with his claim.  
Furthermore, following Remand by the Board in December 2000, 
a Travel Board Hearing was conducted in March 2001 at the 
Hartford, Connecticut RO.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

